Name: Commission Regulation (EEC) No 900/85 of 2 April 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 4. 85 Official Journal of the European Communities No L 97/15 COMMISSION REGULATION (EEC) No 900/85 of 2 April 1985 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 5 April 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 April 1985. For the Commission COCKFIELD Vice-President ( ¢) OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 101 , 13 . 4 . 1984, p . 25 . No L 97/ 16 Official Journal of the European Communities 4. 4. 85 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 ] 07.01 A II New potatoes 1547 274,23 76,70 233,90 24,58 48905 86,56 20,07 1.12 1.14 1.16 1.20 1.22 1.28 ex 07.01-21 1 ex 07.01-22 J 07.01-23 ex 07.01-27 07.01-31 1 07.01-33 ] ex 07.01-36 07.01-41 1 07.01-43 J ex 07.01 B I 07.01 B II ex 07.01 B III 07.01 D I ex 07.01 D II 07.01 F I Broccoli White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas 10868 804 3161 4163 2050 7608 1926,12 144,90 560,25 737,84 363,48 1 348,42 538,75 39,53 156,70 206,38 101,66 377,16 1 642,83 121,24 477,85 629,32 310,02 1 150,09 172,64 12,90 50,21 66,13 32,58 120,86 343494 24246 99912 131583 64821 240469 608,00 44,59 176,85 232,91 114,73 425,64 140,99 10,52 41,01 54,01 26,60 98,70 1.30 1.32 1.40 1.50 1.60 1.70 1.74 1.80 1.80.1 1.80.2 1.90 1.100 07.01-451 07.01-47 J ex 07.01-49 ex 07.01-54 ex 07.01-59 07.01-63 07.01-67 ex 07.01-68 ex 07.01-71 ex 07.01-71 07.01-73 07.01-751 07.01-77 ] 07.01 F II ex 07.01 F III ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H ex 07.01 IJ 07.01 K 07.01 L 07.01 M Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than sets) Garlic Leeks Asparagus :  green  other Artichokes Tomatoes 7333 2059 1769 4681 713 4374 3453 27322 19921 3686 4002 1 299,72 365,02 313,58 829,74 126,44 775,28 613,32 4842,27 3 530,64 653,34 709,27 363.54 102,10 87,71 232,08 35,36 216,85 171,48 1 354,42 987.55 182,74 198,39 1 108,56 311,34 267,46 707,70 107,84 661,25 523,63 4130,08 3011,36 557,25 604,95 116,50 32,71 28,10 74,37 11,33 69,49 55,05 434,03 316,46 58.56 63.57 231 786 65097 55922 147972 22549 138259 108127 863544 629635 116514 126488 410,27 115.22 98,98 261,92 39,91 244,72 194,05 1 528,53 1 114,49 206.23 223,89 95,14 26,72 22,95 60.74 9,25 56.75 46,87 ,354,47 258,45 47,82 51,92 1.110 1.112 1.118 1.120 1.130 1.140 1.150 1.160 2.10 2.20 2.30 2.40 2.50 2.50.1 07.01-81 1 07.01-82 ] 07.01-85 07.01-91 07.01-93 07.01-97 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 07.01 P I 07.01 Q II 07.01 R 07.01 S 07.01 T II 07.01 T I ex 07.01 T III ex 07.06 B ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I Cucumbers Chantarelles Fennel Sweet peppers Aubergines Vegetable marrows (including courgettes) Celery stalks and leaves Sweet potatoes , fresh, whole Bananas, fresh Pineapples, fresh Avocados, fresh Mangoes and guavas, fresh Sweet oranges, fresh :  Sanguines and semi-sanguines 3841 39816 3580 4031 3891 1942 2504 3810 3055 2786 5932 11302 3119 680,88 7113,98 634,50 714,40 689,69 344,26 443,80 675,23 541,45 495,52 1051,37 2003,13 552,80 190.44 1 966,27 177,47 199.82 192,91 96,29 124,13 188,86 151.45 138.83 294,08 560,29 154,62 580.73 6023,74 541,18 609,33 588,25 293,63 378,53 575,92 461,82 424,30 896.74 1 708,51 471,50 61,03 633,12 56,87 64,03 61,82 30,85 39,78 60.52 48.53 44,67 94,23 179,54 49,55 121424 1211715 113154 127403 122995 61394 79146 120417 96560 85463 187496 357227 98 584 214,93 2215,74 200,29 225,51 217,71 108,67 140,09 213,14 170,91 157,07 331,88 632,31 174,50 49,84 516,49 46,44 52,29 50,48 25,20 32,48 49,42 39,63 38,82 76,96 146,63 40,46 4. 4. 85 Official Journal of the European Communities No L 97/ 17 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines , Navelates, Salustianas , Vernas , Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2721 482,29 134,90 411,35 43,23 86009 152,24 35,30 2.50.3 2.60 2.60.1 2.60.2 2.60.3 2.60.4 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 08.02-31 08.02.28 08.02-34 1 08.02-37 J ex 08.02 B ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II  others Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others 1237 3774 3364 2589 4504 220,26 668,92 596,34 458,86 798,32 61,41 187,10 166,80 128,34 223,29 188,01 570,54 508,63 391,37 680,91 19,72 59,95 53,45 41,12 71,55 37944 119292 106349 81830 142369 69,53 211,15 188,24 144,84 252,00 17,02 48,96 43,65 33,59 58,44 2.70 2.80 2.80.1 2.80.2 2.81 2.90 2.95 ex 08.02-50 ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 ex 08.02 C ex 08.02 D ex 08.02 E 08.04 A I 08.05 C Lemons, fresh Grapefruit, fresh :  white  pink Limes and limettes Table grapes Chestnuts 2620 2532 4853 9801 6684 4573 464,44 448,86 860,09 1737,16 1 184,73 813,35 129,90 125,55 240,57 485,89 331,38 227,87 396,13 382,84 733,59 1481,66 1010,48 696,44 41,63 40,23 77,09 155,70 106,19 73,32 82825 80047 153384 309795 211279 140278 146,60 141,69 271,50 548,36 373,97 257,81 33,99 32,85 62,96 127,16 86,72 63,72 2.100 2.110 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.06 A II 08.06 B II Apples Pears 3239 3 501 574,1 1 620,61 160.58 173.59 489,67 529,33 51,46 55,62 102385 110677 181,22 195,90 42,02 45,43 2.120 2.130 2.140 2.150 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 1 08.07-55 I 08.07 A ex 08.07 B ex 08.07 B 08.07 C Apricots Peaches Nectarines Cherries 9283 6823 17832 2805 1651,13 1 209,80 3166,85 504,88 462,59 338,62 885,43 137,76 1413.82 1 033.83 2703,74 422,46 148,84 108,72 284,27 44,97 284770 209786 558314 84480 523,38 382,58 1001,99 155,38 129,36 93,94 242,02 36,68 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 7275 1 289,45 360,67 1 099,80 115,57 229954 407,03 94,39 2.170 2.175 2.180 2.190 2.190.1 2.190.2 2.195 2.200 2.202 2.203 08.08-11 1 08.08-151 08.08-35 08.09-11 ex 08.09-19 ex 08.09-19 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.09-90 08.08 A 08.08 C ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09 Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons :  elongated  other Pomegranates Kiwis Khakis Lychees 8611 3329 540 3695 7646 6948 13 892 4625 10779 1526,16 591,82 96,52 654,88 1355,15 1 233,97 2462,14 821,45 1914,40 426,88 163,87 26,68 183,17 379,04 345,01 688,68 229,67 535,25 1301,69 502,64 81,73 558,56 1 155,84 1 053,52 2100,01 701,32 1 634,44 136,79 52,82 8,59 58,70 121,46 110,76 220,69 73,73 171,84 272166 101773 16441 116788 241671 217548 439084 144822 337507 481,75 184,63 30,06 206,72 427,77 390,43 777,21 259,91 605,71 111,71 43,45 7,00 47,93 99,20 94,30 180,23 62,77 146,30